Citation Nr: 1103281	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  01-06 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for hypertensive 
vascular disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for temporal-
mandibular osteoarthritis, currently rated as 10 percent 
disabling prior to May 6, 2004, and 20 percent disabling 
thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.   In an October 2007 rating decision, the 
evaluation for the Veteran's service-connected temporal-
mandibular osteoarthritis was increased to 20 percent effective 
May 6, 2004.  As a higher schedular evaluation for this 
disability is possible both before and after that date, the 
matter of an increased evaluation for temporal-mandibular 
osteoarthritis remains before the Board on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board.  In September 2003, 
August 2005, and August 2008, the issues were remanded for 
further development.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension is not manifested by diastolic pressure 
predominantly 110 or more, or systolic pressure predominately 200 
or more.

3.  Prior to May 6, 2004, temporal-mandibular osteoarthritis was 
manifested by full inter-incisal range of motion.  

4.  Beginning May 6, 2004, temporal-mandibular osteoarthritis was 
manifested by inter-incisal range of motion limited to no worse 
than 21 mm without pain and 50 mm with pain.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

2.  Prior to May 6, 2004, the criteria for a rating in excess of 
10 percent for temporal-mandibular osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2010).

3.  Effective May 6, 2004, the criteria for a rating in excess of 
20 percent for temporal-mandibular osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2010); 38 C.F.R. § 4.150, Diagnostic Code 
9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  

In this case, the Veteran's claims for increased ratings for 
hypertensive vascular disease and for temporal-mandibular 
osteoarthritis were received in May 2000.  The Veteran was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in April 2004, August 2005, and August 2008.  
These letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding the VCAA.

A rating action in April 2001 denied increased rating for the 
disabilities on appeal, and a timely appeal ensued.  Thereafter, 
the claim was reviewed and a supplemental statement of the case 
(SSOC) was issued in August 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 
19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 
F.3d 1317 (Fed. Cir. 2007).  

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in August 2008 and April 
2010.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  All relevant VA 
treatment records have been obtained and associated with his 
claims file.  He has also been provided with multiple VA medical 
examinations to assess the current state of his service-connected 
hypertensive vascular disease and temporal-mandibular 
osteoarthritis.  

The Board notes that only some of the Veteran's records from the 
Social Security Administration (SSA) are associated with the 
claims file, to include a 1994 disability determination and a 
1996 decision.  The RO attempted to obtain additional records 
from the SSA, including any underlying medical records; however, 
the SSA indicated that the Veteran's records were not available 
(as reflected in an August 2008 response from the agency).  Under 
these circumstances, the Board finds that VA has fulfilled its 
duty to attempt to obtain any outstanding SSA records, and that 
no further action in this regard is required.  See 38 C.F.R. 
§ 3.159(b)(2). 

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations - General

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2010) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following matters is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods.  In this regard, the Board notes that the 
evaluation of temporal-mandibular osteoarthritis has already been 
staged and that analysis of this issue will include whether even 
further staged ratings are appropriate.  



Hypertensive Vascular Disease

Laws and Regulations - Specific

In this case, the Veteran has been assigned a 10 percent rating 
for his service-connected hypertensive vascular disease.  

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who 
requires continuous medication for control
10
Note 1: Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, as 
part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive heart 
disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010)



Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the 12 volumes of the Veteran's claims file, with an 
emphasis on the evidence relevant to this appeal.  Although the 
Board has an obligation to provide reasons and bases supporting 
its decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that VA must review the entire record, 
but does not have to discuss each piece of evidence).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

During an August 2000 VA examination, the Veteran reported that 
he was diagnosed with hypertension in the 1970s while in military 
service and was taking beta-blockers.  He said that he had no 
known conditions secondary to hypertension, such as renal disease 
or cardiac disease, although he had an episode of chest pain 
without diagnosis of myocardial infarction.  He attributed a 
history of sexual dysfunction to his hypertension.  He said that 
he was disabled from employment as a truck driver due to 
exhaustion, shortness of breath, and degenerative joint disease.  
On review of the Veteran's medical chart, the examiner noted that 
the Veteran had a history of hypertension with occasional 
dizziness, but had no chest pain, shortness of breath, or 
headache.  On physical examination, his blood pressure readings 
were 140/80, 130/80, and 132/80.  The examiner noted that the 
Veteran had no current symptoms directly attributable to 
hypertension that would influence his ability or choice not to 
work.    

During a May 2004 VA examination, the Veteran complained of 
angina and shortness of breath.  He said that he experienced 
chest tightness and shortness of breath with exertion.  The 
examiner noted that the Veteran also had a history of renal 
insufficiency, cerebrovascular accident, posttraumatic stress 
disorder, depression, peripheral vascular disease, 
hyperlipidemia, diabetes mellitus, arthritis, and obesity.  On 
physical examination, the Veteran's blood pressure was 165/96 in 
a sitting position.  In a supine position, his blood pressure was 
165/85 and 160/85.  

During an April 2010 VA examination, the Veteran complained of 
experiencing shortness of breath and chest tightness with 
exertion.  It was noted that he had a long history of 
cardiovascular/renal disease and had been hospitalized in 2009 
for congestive heart failure.  On physical examination, the 
Veteran's blood pressure in the right arm in a sitting position 
was 180/80 and in a supine position was 160/75.  His blood 
pressure in the left arm in a supine position was 170/75.  The 
examining physician opined that the Veteran's hypertension had 
contributed to renal failure, coronary artery disease, a 
cerebrovascular accident in 2001, atrial fibrillation, anemia, 
and congestive heart failure.  [Parenthetically, the Board notes 
that, in an August 2010 rating decision, the Appeals Management 
Center (AMC) granted service connection and assigned a 100 
percent rating for chronic renal failure, a 30 percent rating for 
coronary artery disease, a 10 percent rating for anemia, and a 10 
percent rating for residuals of cerebrovascular accident.]

The Veteran's VA treatment records, excluding VA examinations 
reports, are also of record.  The records pertinent to the appeal 
period span over a decade and contain hundreds of blood pressure 
readings.  Of those readings, in only two instances have the 
systolic readings reached 200 or more, and in only one instance 
has the diastolic readings reached 110 or more.  

In December 2005, a VA progress note reflects that the Veteran's 
blood pressure was 198/85, as taken by a medical assistant.  His 
blood pressure was rechecked by a physician and was 220/90 on the 
right arm and 210/90 on the left arm.  The Veteran said that he 
had eaten crabmeat for lunch, which was salty.  A note was made 
that the Veteran's blood pressure was very high and treatment 
with lisinopril was restarted.  Five days later, his blood 
pressure was rechecked and was 130/64.  In January 2006, his 
blood pressure was 119/60, 128/72, 126/55 (right arm), 159/68 
(left arm), 155/82 (right arm), and 143/67 (left arm).  A 
February 2006 VA progress note reflects that the Veteran had a 
history of difficult to control blood pressure, but was doing 
better with the changes made to his medication the previous week.  

In January 2008, a VA nursing note reflects that the Veteran's 
blood pressure was 217/102; he was administered Hydralazine.  The 
next day, a nursing note reflects that his blood pressure was 
193/130.  A student note indicates that that the Veteran's blood 
pressure showed moderate improvement after being given 
Hydralazine; the Veteran's blood pressure was 177/74.  His dosage 
of Nifedipine was increased.  

Based on the evidence of record, the Board finds that the 
Veteran's hypertension has not been manifested by diastolic 
pressure readings predominately 110 or more, or systolic pressure 
readings predominantly 200 or more, the requirement for a 20 
percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2010).  The Board recognizes that the Veteran had isolated blood 
pressure readings in December 2005 and January 2008 that met the 
criteria for the higher rating; however, the vast majority of the 
Veteran's blood pressure readings have been well below a systolic 
reading of 200 and a diastolic reading of 110.  Therefore, a 
rating in excess of 10 percent for hypertension is not warranted.

As the criteria for a higher initial rating have not been 
demonstrated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


Temporal-mandibular Osteoarthritis

Laws and Regulations - Specific

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion.
38 C.F.R. § 4.150, Diagnostic Code 9905 (2010)

Factual Background and Analysis

In May 2000, the Veteran filed a claim for an increased 
evaluation for temporal-mandibular osteoarthritis.  A 10 percent 
rating has been assigned prior to May 6, 2004, and a 20 percent 
rating has been assigned thereafter.

During an August 2000 VA examination, the Veteran complained of 
pain in his temporomandibular joints (TMJs).  On physical 
examination, he had full range of motion at both TMJs, but it was 
noted that there was a snapping sound when he opened his jaw 
fully.  It was also noted that an April 1979 X-ray of the TMJs 
showed a slight irregularity of the posterior border of the right 
condyle, suggesting arthritis.  

During a May 2004 VA examination, the Veteran complained of 
bilateral TMJ pain and discomfort while chewing, a bilateral TMJ 
clicking sound, limited maximum opening of the TMJs, and a 
feeling of imminent jaw lock.  On physical examination, the 
Veteran's maximum inter-incisal opening measured approximately 52 
mm with some discomfort.  The first 22 mm of inter-incisal range 
of motion was pain-free.  Lateral excursive movements were within 
normal limits.  There was no bone loss of the mandible, maxilla, 
or hard palate.  The diagnoses were TMJ derangement and 
osteoarthritis.  

During the April 2010 VA examination, the Veteran complained of 
chronic pain and clicking in his jaw, exacerbated by chewing.  
Inter-incisal range of motion was limited to 50 mm.  Lateral 
excursions were 8 mm to the left and 2 mm to the right.  There 
was no bone loss of the mandible, maxilla or hard palate.  The 
examiner noted that a panorex radiograph showed irregular 
surfaces of the glenoid fossae, consistent with the diagnosis of 
osteoarthritis.  The examiner also noted that the Veteran said 
that he was not seeking increased compensation for his TMJ pain 
and that his primary complaints were discomfort chewing meat and 
not being able to bite into an apple or pear.

In this case, osteoarthritis of the Veteran's TMJs has been 
confirmed by X-ray.  Prior to May 6, 2004, the evidence reflects 
that the Veteran had full range of motion of his TMJs; hence, a 
rating higher than 10 percent is not warranted during this time 
period.  During the May 6, 2004 VA examination, the inter-incisal 
range of motion was to 52mm with some discomfort, and to 22 mm 
pain-free.  In April 2010, inter-incisal range of motion was to 
50 mm, right lateral excursion was to 2 mm, and left lateral 
exclusion was to 8mm.  These findings are consistent with no more 
than the 20 percent rating assigned during this time period.  

The Board also finds that there is no basis for the assignment of 
any higher rating based on consideration of any of the factors 
addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Competent medical evidence reflects that the 
currently assigned ratings properly compensate the Veteran for 
the extent of functional loss resulting from any such symptoms.  
Although it was noted in the record that the Veteran exhibited 
discomfort on inter-incisal motion, these findings have already 
been taken into consideration in the assignment of the current 
ratings.

As the criteria for a higher initial rating have not been 
demonstrated, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Extra-schedular Consideration

The Board has also considered whether either of the Veteran's 
disabilities presents an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this case, there are no 
exceptional or unusual factors with regard to the Veteran's 
service-connected hypertensive vascular disease or temporal-
mandibular osteoarthritis.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, with regard to each disability on 
appeal, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for more severe 
symptoms than shown by the evidence during the period in 
question; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.



ORDER

Entitlement to a rating in excess of 10 percent for hypertensive 
vascular disease is denied.

Entitlement to a rating in excess of 10 percent for temporal-
mandibular osteoarthritis prior to May 6, 2004, is denied.

Entitlement to a rating in excess of 20 percent for temporal- 
mandibular osteoarthritis for the period beginning on May 6, 
2004, is denied.


____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


